Case 9:18-cv-80581-WM Document 310 Entered on FLSD Docket 07/07/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 9:18-cv-80581-Matthewman

  Plain Bay Sales, LLC,

         Plaintiff and Counter-Defendant,                                          KJZ

  v.
                                                                          Jul 7, 2020
  Zume Gallaher and
  Paul Haunert,                                                                        West Palm Beach

         Defendants, Counterclaimants,
         and Third-Party Plaintiffs,

  v.

  Katie Prudent, Adam Prudent,
  Henri Prudent, and Katie
  Monahan, Inc.,

        Third-Party Defendants.
  ____________________________________/

  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT GALLAHER’S
   MOTION TO COMPEL SUFFICIENT RESPONSES TO CERTAIN REQUESTS FOR
                          ADMISSION [DE 286]

         THIS CAUSE is before the Court on Defendant Zume Gallaher’s Motion to Compel

  Sufficient Responses to Certain Requests for Admission. [DE 286]. Plaintiffs responded to the

  motion. [DE 290]. Defendant replied to Plaintiffs’ response. [DE 292]. After careful

  consideration of the briefs of counsel, the requests at issue, the responses thereto, and the entire

  docket, the Court concludes that a hearing is not necessary. Thus, this matter is ripe for review.

                                  I. DISCUSSION AND ANALYSIS

         Federal Rule of Civil Procedure 36, which governs Requests for Admissions, states as

  follows: “A party may serve on any other party a written request to admit, for purposes of the
Case 9:18-cv-80581-WM Document 310 Entered on FLSD Docket 07/07/2020 Page 2 of 4



  pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating to: (A)

  facts, the application of law to fact, or opinions about either; and (B) the genuineness of any

  described documents.” Fed. R. Civ. P. 36. “Although Rule 36(a) authorizes a party to serve a

  request for production relating to the application of law to fact, a party may not seek an

  admission as to a pure conclusion of law.” Gross v. Guzman, No. 11-23028-CIV, 2013 WL

  12091159, at *10 (S.D. Fla. Jan. 25, 2013) (citing Disability Rights Council of Greater

  Washington v. Washington Metro. Area Transit Auth., 234 F.R.D. 1, 3 (D.D.C. 2006); Hanley v.

  Como Inn, Inc., No. 99 C 1486, 2003 WL 1989607, at *3 (N.D. Ill. Apr. 28, 2003); Tulip

  Computers Int'l, B.V. v. Dell Computer Corp., 210 F.R.D. 100, 108 (D. Del. 2002); 8B Charles

  Alan Wright, Arthur R. Miller, and Mary Kay Kane, FEDERAL PRACTICE               AND   PROCEDURE, §

  2255 (3d ed. 2008) (“As the Committee Note indicates, even the amended rule does not allow a

  request for admission of a pure legal conclusion.”)). “Admittedly, ‘the distinction between a

  request that impermissibly seeks the admission of an issue requiring the application of the law to

  the facts of a case and a request that impermissibly seeks the admission of a pure issue of law is

  not easy to draw.’” Gross, 2013 WL 12091159, at *10 (quoting David v. Katz, No. CIV.A.94-

  3989, 2000 WL 1682999, at *2 (E.D. La. Sept. 26, 2000)).

         “The purpose of the Rule is to expedite the trial and to relieve the parties of the cost of

  proving facts that will not be disputed at trial.” Dillon v. Palm Beach Cty. Sheriff’s Office, 2018

  WL 7624877, at *2 (S.D. Fla. Sept. 10, 2018) (quoting Perez v. Miami-Dade County, 297 F.3d

  1255, 1268 (11th Cir. 2002) (internal quotations omitted). In Dillon, the court found that certain

  requests, which asked the plaintiff to narrate the events depicted in a jail surveillance video, did

  not serve the purpose of the Rule. “The Rule is meant to narrow the scope of disputed issues []

  by ‘facilitating the succinct presentation of cases to the trier of fact, and eliminating the necessity



                                                    2
Case 9:18-cv-80581-WM Document 310 Entered on FLSD Docket 07/07/2020 Page 3 of 4



  of proving undisputed facts.’” Searcy v United States of America, 2019 WL 6251039 (S.D. Fla.

  Nov. 22, 2019) *5-6 (citing Thalheim v. Eberheim, 124 F.R.D. 34, 35 (D. Conn. 1988)). For

  example, in Searcy, the court ruled that several requests improperly sought admissions to legal

  conclusions, rather than eliminating the necessity of proving undisputed facts.

          “If a matter is not admitted, the answer must specifically deny it or state in detail why

  the answering party cannot truthfully admit or deny it. A denial must fairly respond to the

  substance of the matter.” Fed. R. Civ. P. 36. “The Federal Rules provide two avenues for

  challenging a party’s answer to a request for admission: Rule 36(a)(6), which addresses

  the form of the answer, and Rule 37(c)(2), which addresses the answer’s factual accuracy.” Point

  Blank Sols., Inc. v. Toyobo Am., Inc., 2011 WL 742657, at *2 (S.D. Fla. Feb. 24, 2011)

  (emphasis in original). Rule 36(a)(6) provides that a party may move to determine the

  “sufficiency of an answer or objection.” If the court finds that an objection is not justified, it

  must order that an answer be served. See Fed. R. Civ. P. 36(a)(6).

                                        II. COURT’S RULING

         Upon careful review of the motion, the response, the reply, the requests at issue, and the

  responses thereto, and application of the above-cited rules and caselaw, it is hereby ORDERED

  that Defendant Gallaher’s Motion to Compel [DE 286] is GRANTED IN PART and DENIED

  IN PART, as follows:

         1. The Motion is GRANTED as to the following Requests for Admission:

             2, 17, 77, 79, 87-90, 185, 201, and 207.

         2. Plaintiff Plain Bay Sales LLC shall provide a better response to the above-listed

             Requests on or before July 20, 2020. Denials or admissions shall be in compliance

             with Fed.R.Civ.P. 36.



                                                  3
Case 9:18-cv-80581-WM Document 310 Entered on FLSD Docket 07/07/2020 Page 4 of 4



          3. The remainder of the Motion is DENIED.1 No further response to any of the

               remaining requests for admissions shall be required. The Court finds that many of

               these requests for admissions are vague, confusing, compound, or improper. Many of

               the requests are not properly phrased under the Request for Admission process

               contemplated by Rule 36. Further, in many of the responses, Plaintiff denies the

               request but adds certain verbiage. Although the verbiage is often unnecessary, the

               denial has been made. Finally, the answers to many of these nuanced requests for

               admission are more suited to a discovery deposition and the responses can be

               addressed during deposition.

          DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

  this 7th day of July, 2020.



                                                                _________________________________
                                                                WILLIAM MATTHEWMAN
                                                                United States Magistrate Judge




  1
    The response to Request number 116 was not attached to the Motion. The Court is unaware whether this is an
  inadvertent omission, whether no response was produced, or the basis of any objection. Therefore, the Court shall
  not address 116.

                                                           4
